                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DIXIE GRIFFITH, et al.,

                      Plaintiffs,

vs.                                                         Case No.: 2:17-cv-763
                                                            JUDGE GEORGE C. SMITH
                                                            Magistrate Judge Vascura
TRACTOR SUPPLY COMPANY, et al.,

                      Defendants.


                                            ORDER

        On December 20, 2018, the United States Magistrate Judge issued a Report and

Recommendation recommending that the Court dismiss this action with prejudice pursuant to

Federal Rule of Civil Procedure 41(b) for failure to prosecute. (See Doc. 39). The parties were

specifically advised of their right to object to the Report and Recommendation and of the

consequences of their failure to do so. There has nevertheless been no objection to the Report

and Recommendation.

        Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiff’s Complaint is hereby dismissed with prejudice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute.

        The Clerk shall remove Document 39 from the Court’s pending motions list and close

this case.

               IT IS SO ORDERED.

                                                    /s/ George C. Smith__________________
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
